                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

BRIAN AQUINO, #A5018716,       )    CIV. NO. 18-00037 SOM-WRP
                               )
     Plaintiff,                )    ORDER DISMISSING AMENDED
                               )    COMPLAINT
          vs.                  )
                               )
STATE OF HAWAII, HAWAIIAN      )
MONARCH HOTEL, JOHN DOES 1-20, )
                               )
          Defendants,          )
                               )

                 ORDER DISMISSING AMENDED COMPLAINT

     Before the court is pro se Plaintiff Brian Aquino’s first

amended prisoner civil rights complaint (“FAC”) brought pursuant

to 42 U.S.C. § 1983.   Comp., ECF. No. 13.   Aquino alleges that

Defendants Hawaii Department of Public Safety (“DPS”) Sheriffs

Adrian Kanoa, Jeff Piimauna, Dexter Kauahi, Michael Hirst, Deven

English, Christopher Lee, and Alexander Talavera violated the

Fourth Amendment when they allegedly arrested him without a

warrant or probable cause, with assistance from Defendant Cal

Ganutan, a Hawaiian Monarch Hotel Security guard (collectively,

“Defendants”).

     For the following reasons, the FAC is DISMISSED pursuant to

28 U.S.C. §§ 1915(e)(2) & 1915A(a-b) for failure to state a

colorable claim for relief.   Aquino may file another amended

complaint on or before August 5, 2019, if he is able to cure the

deficiencies in his claims.
                        I.    STATUTORY SCREENING

     The court is required to screen Aquino’s amended Complaint

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).       The court must

dismiss a complaint or claim that is frivolous, malicious, fails

to state a claim for relief, or seeks damages from defendants who

are immune from suit.        See Lopez v. Smith, 203 F.3d 1122, 1126-27

(9th Cir. 2000) (en banc) (discussing 28 U.S.C. § 1915(e)(2));

Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)

(discussing 28 U.S.C. § 1915A(b)).

     Screening under §§ 1915(e)(2) and 1915A(b) involves the same

standard of review as that used under Federal Rule of Civil

Procedure 12(b)(6).     Watison v. Carter, 668 F.3d 1108, 1112 (9th

Cir. 2012) (screening under § 1915(e)(2)); see also Wilhelm v.

Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012) (screening pursuant

to § 1915A).   Under Rule 12(b)(6), a complaint must “contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”        Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm,

680 F.3d at 1121.   “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice.”   Iqbal, 556 U.S. at 678.       The “mere possibility of

misconduct” or an “unadorned, the defendant-unlawfully-harmed me

accusation” falls short of meeting this plausibility standard.




                                      2
Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th

Cir. 2009).

     Pro se litigants’ pleadings must be liberally construed and

all doubts should be resolved in their favor.         Hebbe v. Pliler,

627 F.3d 338, 342 (9th Cir. 2010) (citations omitted).        Leave to

amend must be granted if it appears the plaintiff can correct the

defects in the complaint.     Lopez, 203 F.3d at 1130.      If the

complaint cannot be saved by amendment, dismissal without leave

to amend is appropriate.     Sylvia Landfield Trust v. City of L.A.,

729 F.3d 1189, 1196 (9th Cir. 2013).

                            II.   BACKGROUND

     Aquino filed the original Complaint on January 26, 2018.

ECF No. 1.    The court screened that Complaint, dismissed it in

part for failure to state a claim, and stayed the action pursuant

to Younger v. Harris, 401 U.S. 37 (1971), while his ongoing state

criminal proceedings regarding the arrest at issue here were

resolved.    See Order, ECF No. 6.       Aquino was notified that, after

his state proceedings were concluded, he could file an amended

complaint to address the deficiencies in his original Complaint

after his state proceedings concluded, or voluntarily dismiss the

action.

     At the conclusion of his state criminal proceedings, Aquino

moved to reopen the case.    Mot., ECF No. 10.      The court granted

the Motion and directed Aquino to either file an amended


                                     3
complaint or notify the court that he would voluntarily dismiss.

Order, ECF No. 11.

     On July 8, 2019, Aquino filed the FAC.   ECF No. 13.   Aquino

cured certain noted deficiencies in his original complaint,

omitting his girlfriend as a plaintiff, omitting the State and

the Hawaiian Monarch Hotel as defendants, identifying the Doe

Defendants, and naming Defendants in their individual capacities

only.   In its entirety, the FAC’s statement of facts alleges:

     On May 3, 2017 @ 5:45 AM 7 members from assigned to the
     sheriffs office, along with 1 member from the Hawaiian
     Monarch Hotel Security illeagally [sic] raided &
     arrested me in a privately owened [sic] room I was
     staying in. They gained entry to the hotel room with
     aid from the Hotel Security Gaurd [sic] & Hotel
     Management who provided CCTV surveillance & a hotel
     master key card without proof of any kind of warrant,
     to exact an illeagal [sic] arrest on me. Therefor
     giving proof to my Fourth Amendment Complaint. As they
     in their individual capacities acted under the color of
     state law.

FAC, ECF No. 13, PageID #43-44.    Aquino again seeks $150,000 in

damages from each Defendant and court fees.

                          III.   DISCUSSION

     To state a claim under 42 U.S.C. § 1983, a plaintiff must

allege two essential elements: (1) that a right secured by the

Constitution or laws of the United States was violated, and (2)

that the alleged violation was committed by a person acting under

the color of state law.   See West v. Atkins, 487 U.S. 42, 48

(1988).



                                  4
     Additionally, a plaintiff must allege that he suffered a

specific injury as a result of a particular defendant’s conduct

and an affirmative link between the injury and the violation of

his rights.   See Monell v. Dep’t of Social Servs., 436 U.S. 658

(1978); Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976).

A.   Fourth Amendment

     The Fourth Amendment secures “the right of the people to be

secure in their persons, houses, papers, and effects against

unreasonable searches and seizures.”   U.S. Const. amend. IV.

Thus, the Fourth Amendment protects individuals from unlawful

arrest and gives rise to reasonable and legitimate expectations

of privacy.   Katz v. United States, 389 U.S. 347, 350-51 (1967).

It is well established that “an arrest without probable cause

violates the Fourth Amendment and gives rise to a claim for

damages under § 1983.”   Borunda v. Richmond, 885 F.2d 1384, 1391

(9th Cir. 1988).

     The Fourth Amendment “requires a prompt judicial

determination of probable cause following an arrest made without

a warrant and ensuing detention.”    Powell v. Nevada, 511 U.S. 79,

80 (1994); Gerstein v. Pugh, 420 U.S.103, 114 (1975) (holding

“the Fourth Amendment requires a judicial determination of

probable cause as a prerequisite to extended restraint of liberty

following arrest”); Anderson v. Calderon, 232 F.3d 1053, 1069

(9th Cir. 2000).   A “prompt judicial determination of probable


                                 5
cause” generally means presentation to a judge within forty-eight

hours of the warrantless arrest.       Powell, 511 U.S. at 80 (citing

Cty. of Riverside v. McLaughlin, 500 U.S. 44, 56 (1991));

Anderson, 232 F.3d at 1069.

     Judicial determinations of probable cause to arrest that are

made within forty-eight hours of arrest are presumptively

reasonable, i.e., they do not violate the Fourth Amendment.

Judicial determinations of probable cause to arrest that are made

more than forty-eight hours after arrest are presumptively

unreasonable, i.e., they violate the Fourth Amendment.       See

McLaughlin, 500 U.S. at 56-57; Anderson, 232 F.3d at 1069.         The

existence of probable cause to prosecute is a complete defense to

both state and federal claims of malicious prosecution.       West v.

City of Mesa, 708 F. App’x 288, 293 (9th Cir. 2017) (citing

Awabdy v. City of Adelanto, 368 F.3d 1062, 1066 (9th Cir. 2004));

Lacy v. Cty. of Maricopa, 631 F. Supp.2d 1183, 1193 (D. Ariz.

2008); Rivera v. Town of Patagonia, 2018 WL 3304602, at *10 (D.

Ariz. July 5, 2018); see also Towse v. State, 64 Haw. 624, 647

P.2d 696, 704 (1982) (holding existence of probable cause is an

affirmative defense to false arrest and imprisonment); Hicks v.

Cty. of Hawaii, 2009 WL 1507301, at *4, 209 P.3d 194 (Haw. App.

2009) (unpublished).




                                   6
B.   Analysis

     Aquino’s Fourth Amendment claim is still problematic.

Accepting that Defendant Ganutan was acting in concert with DPS

Sheriff Deputies Kanoa, Piimauna, Kauahi, Hirst, English, Lee,

and Talavera under color of state law, and that Defendants

entered the private Hawaiian Monarch Hotel apartment without a

warrant, Aquino sets forth insufficient facts for the court to

reasonably infer that they did so without probable cause to

arrest him.     Aquino’s bare statement of facts is simply “a

formulaic recitation of the elements of a [Fourth Amendment]

cause of action,” Twombly, 550 U.S. at 555-557, “supported by

mere conclusory statements,” Iqbal, 556 U.S. at 678.

     That is, Aquino’s assertion that he was arrested and held

without probable cause is simply a legal conclusion.     A court

“need not assume the truth of legal conclusions cast in the form

of factual allegations.”     United States ex rel. Chunie v.

Ringrose, 788 F.2d 638, 643 n.2 (9th Cir. 1986).     Aquino’s

factual allegations are insufficient to plausibly infer that

Defendants lacked probable cause to arrest him, or that they

failed to seek and receive a judicial determination of probable

cause within forty-eight hours after his arrest.1


     1
       Aquino’s allegations are made more implausible by the
public notoriety of his arrest, which occurred several days after
he had escaped with two other prisoners from an Oahu prison, an
event that was widely reported. See e.g., “Sheriffs capture
third missing Waiawa inmate Brian Aquino,” available at:

                                   7
     Aquino also fails to allege facts suggesting that Defendants

had any part in the decision to bind him over for trial and keep

him in jail after they arrested him.     He fails to state a claim

that Defendants falsely arrested and imprisoned him without

probable cause.   Aquino’s claim lacks sufficient factual content

to “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”     Iqbal, 556 U.S.

at 678.

                         IV.   LEAVE TO AMEND

     The FAC is DISMISSED with leave granted to amend on or

before August 5, 2019.   The amended pleading must address and

cure the deficiencies noted above.     Aquino may not expand his

claims beyond those already alleged or add new claims without

explaining how those new claims relate to the claims alleged in

the original Complaint, and how they are linked to his claims

against the named Defendants.

     In any amended pleading, Aquino must comply with the Federal

Rules of Civil Procedure and the Local Rules for the District of

Hawaii, particularly LR10.3, which requires that an amended

complaint be complete in itself without reference to any prior

pleading.   An amended complaint must be short and plain, comply

with Rule 8 of the Federal Rules of Civil Procedure, and be



https://www.khon2.com/news/local-news/sheriffs-capture-third-miss
ing-waiawa-inmate-brian-aquino.

                                   8
submitted on the court’s prisoner civil rights form.         An amended

complaint supersedes the preceding complaint.         See Ramirez v.

Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015);

LR99.7.10.   Defendants not renamed and claims not realleged in an

amended complaint may be deemed voluntarily dismissed.         See Lacey

v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (en banc).

     If Aquino fails to timely file an amended complaint that

cures the deficiencies in his claims noted in this Order, this

action will be automatically dismissed and may count as a

“strike” under 28 U.S.C. § 1915(g).2

                          V.   CONCLUSION

     (1)   The First Amended Complaint is DISMISSED in keeping

with 28 U.S.C. §§ 1915(e)(2) and       1915A(b)(1).

     (2) Aquino may file an amended pleading on or before

August 5, 2019.   Failure to timely file an amended pleading that

cures the deficiencies identified by this court will result in

dismissal of this action without further notice and may result in

a strike pursuant to 28 U.S.C. § 1915(g).

     2
       Under 28 U.S.C. § 1915(g), a civil action by a prisoner
proceeding in forma pauperis is barred:

     if the prisoner has, on 3 or more prior occasions,
     while incarcerated or detained in any facility, brought
     an action or appeal in a court of the United States
     that was dismissed on the grounds that it is frivolous,
     malicious, or fails to state a claim upon which relief
     may be granted, unless the prisoner is under imminent
     danger of serious physical injury.


                                   9
      (3)    The Clerk is DIRECTED to send Aquino a prisoner civil

rights complaint form so that he may comply with the directions

of this Order.

      IT IS SO ORDERED.

      DATED:     Honolulu, Hawaii; July 12, 2019.




                                    /s/ Susan Oki Mollway
                                   Susan Oki Mollway
                                   United States District Judge




Aquino v. State, 1:18-cv-00037 SOM-RLP; scrn ‘19 (dsm FAC lv amd)




                                          10
